DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 02/16/2021 has been entered and fully considered.  Claims 1-11, 15-16, 18, and 20 are pending.  Claims 12-14, 17, and 19 are cancelled.  Claim 20 is new.  Claims 1, 4, 7, and 16 are amended.  Claims 1-11, 15-16, 18, and 20 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0126538 A1 (“Hanelt”) in view of WO 2016/013855 A1 (“Cho ‘855” – US 2017/0214042 A1 cited herein as an English language equivalent).
Regarding claims 1 and 6, Hanelt discloses a negative electrode active material for a secondary battery (Abstract).  The negative electrode active material comprises nanoscale silicon particles which are not aggregated (i.e. primary particles) ([0031], [0034]) and has a d10>40 nm, a d90<500 nm, and d90-d10<300 nm ([0069]).
Hanelt is silent regarding the median particle diameter D50 of the silicon-based primary particles being 80 nm to 100 nm.
Cho ‘855 discloses a silicon-based active material (Abstract) and teaches an average diameter of the silicon-based active material particles is in the range of 30 nm to 300 nm and may be in the range of 30 nm to 200 nm.  When an average diameter of the silicon-based active material particles 100A_1 and 100A_2 is less than 30 nm, the relative proportion of a conductive layer or a particle-type conductive material in the active material slurry increase, and thus battery capacity decreases.  When an average diameter of the silicon-based active material particles 100A_1 and 100A_2 exceeds 300 nm, circularity is increased to minimize surface energy or it becomes difficult to amorphize the silicon-based active material particles 100A_1 and 100A_2 ([0046]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the average particle size (which appears to correspond to D50, based on the discussion in [0072] of Cho ‘855) to limit a battery 
Regarding the claimed particle distribution width (D90-D10)/D50, given the teaching of of Hanelt of the breadth d90-d10 < 300 nm and the D50 of Cho ‘855 as discussed above, the particle distribution width as claimed (D90-D10)/D50 is overlapped by Hanelt and Cho ‘855.  The particle distribution width would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Hanelt and Cho ‘855 overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 2, modified Hanelt discloses the negative electrode active material of claim 1.  Hanelt further discloses the silicon particles preferably have a sphericity of 0.5<ψ<0.85 ([0057]).
Regarding claim 3
Regarding claim 7, Hanelt discloses a negative electrode active material for a secondary battery and a method of making the same (Abstract).  The negative electrode active material comprises nanoscale silicon particles which are not aggregated (i.e. primary particles) ([0031], [0034]) and has a d10>40 nm, a d90<500 nm, and d90-d10<300 nm ([0069]).
The method comprises milling a silicon powder suspended in a solvent, such as alcohols, with milling media (i.e. applying mechanical stress energy) ([0071]-[0077]) and drying ([0089], [0114], [0118]).
Hanelt is silent regarding the median particle diameter D50 of the silicon-based primary particles being 80 nm to 100 nm.
Cho ‘855 discloses a silicon-based active material (Abstract) and teaches an average diameter of the silicon-based active material particles is in the range of 30 nm to 300 nm and may be in the range of 30 nm to 200 nm.  When an average diameter of the silicon-based active material particles 100A_1 and 100A_2 is less than 30 nm, the relative proportion of a conductive layer or a particle-type conductive material in the active material slurry increase, and thus battery capacity decreases.  When an average diameter of the silicon-based active material particles 100A_1 and 100A_2 exceeds 300 nm, circularity is increased to minimize surface energy or it becomes difficult to amorphize the silicon-based active material particles 100A_1 and 100A_2 ([0046]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the average particle size (which appears to correspond to D50, based on the discussion in [0072] of Cho ‘855) to limit a battery 
Regarding the claimed particle distribution width (D90-D10)/D50, given the teaching of of Hanelt of the breadth d90-d10 < 300 nm and the D50 of Cho ‘855 as discussed above, the particle distribution width as claimed (D90-D10)/D50 is overlapped by Hanelt and Cho ‘855.  The particle distribution width would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Hanelt and Cho ‘855 overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claims 8-10, modified Hanelt discloses the method of claim 7.  Hanelt discloses the nanosize silicon particles are milled in a suspension using an alcohol, such as ethanol ([0073]-[0076], [0112]).  Hanelt further discloses the surface of the nanosize silicon particles can be covered by an oxide layer or by other inorganic and organic groups, depending on the production process.  Particularly preferred 
Regarding claim 11, modified Hanelt discloses the method of claim 7.  Hanelt discloses the nanosize silicon particles are wet milled using milling media, such as yttrium oxide-stabilized zirconium oxide milling beads ([0077], [0112]).
Regarding claim 20, modified Hanelt discloses the method of claim 7.  Cho ‘855 discloses before drying, an aging operation for reducing stress by additionally oxidizing the silicon-based active material particles by dispersing and stirring the result product in an oxidant solvent may be further performed.  Through the aging operation, the residual stress accumulated in the core and/or the chemical oxidation layer of the silicon particles during a refining process using compression stress and shearing stress is alleviated, and the chemical oxidation layer is additionally generated.  As a result, the strength of the chemical oxidation layer is increased, and thus the chemical oxide layer may serve as a clamping layer capable of suppressing a volume change of the core of the silicon particles during charging and discharging ([0068]).   For the above reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform an aging operation as taught by Cho ‘855.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0126538 A1 (“Hanelt”) in view of WO 2016/013855 A1 (“Cho ‘855” – US 2017/0214042 A1 cited herein as an English language equivalent) as applied to claim 3 above, and further in view of WO 2015/156620 A1 (“Cho ‘620” – US 2017/0033357 A1 cited herein as an English language equivalent).
Regarding claims 4 and 16, modified Hanelt discloses the negative electrode active material of claim 3.  Hanelt is silent regarding the oxygen content relative to the total weight of the silicon particle cores and the silicon oxide layer is limited to the range of 9 wt% to 20 wt%.
Cho ‘620 discloses an anode active material comprising a silicon core 10 and a shell 20A surrounding the silicon core 10 and including silicon oxide (Abstract; Fig. 1; [0023]).  The silicon-based active material composite 100A contains oxygen, an amount of which is limited to a range of 9 wt % to 20 wt % with respect to a total weight of silicon forming the silicon core 10 and the shell 20A including silicon oxide ([0027]).  When the amount of oxygen is less than 9 wt %, an effect of restraining volume expansion is insufficient, and thus, the capacitance maintenance rate of the silicon-based active material composite is reduced to 80% or less and lifespan deterioration due to the volume variation may not be addressed.  However, when the amount of oxygen exceeds 20%, although the capacity maintenance rate is improved, the initial charging/discharging efficiency is reduced to 80% or less and an energy density degrades ([0030]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an oxygen content in the range claimed and to optimize the oxygen content as taught by Cho ‘620.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0126538 A1 (“Hanelt”) in view of WO 2016/013855 A1 (“Cho ‘855” – US 2017/0214042 A1 cited herein as an English language equivalent) as applied to claim 3 WO 2015/163695 A1 (“Cho ‘695” – US 2017/0047580 A1 cited herein as an English language equivalent).
Regarding claim 5, modified Hanelt discloses the negative electrode active material of claim 1.  Hanelt discloses the silicon has high purity ([0046], [0112]), but is silent regarding the silicon having a purity of 99% or greater.
Cho ‘695 discloses a negative electrode active material comprising silicon (Abstract) and teaches the silicon particles may comprise silicon having a purity of 99% or greater capable of maximizing capacity ([0031]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide silicon having a purity of 99% or greater as taught by Cho ‘695 to maximize capacity.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0126538 A1 (“Hanelt”) in view of WO 2016/013855 A1 (“Cho ‘855” – US 2017/0214042 A1 cited herein as an English language equivalent) as applied to claims 1 and 10 above, and further in view of US 2014/0272592 A1 (“Thompkins”).
Regarding claims 15 and 18, modified Hanelt discloses the negative electrode active material of claim 1 and the method of claim 10.  Hanelt is silent regarding the D100 particle size of the silicon-based primary particles being less than 250 nm.
Thompkins discloses an active material for a lithium ion battery (Abstract; [0032]).  Thompkins teaches the concept of particle size distribution of the active material contributing to power performance and/or volumetric capacity.  As the packing improves, the volumetric capacity will typically increase.  The properties of particle size .

Response to Arguments
In view of the amendment to claims 4 and 16 and the cancellation of claims 12-13 and 19, the rejection of said claims under 35 USC 112(b) has been withdrawn.
Applicant's arguments filed 02/16/2021 regarding the rejection under 35 USC 103 in view of Hanelt and Cho ‘855 have been fully considered but they are not persuasive.
Applicant argues that Cho ‘855 does not provide any teaching towards the narrow range of D50 particle size recited in claim 1.  The Office respectfully disagrees.  Cho ‘855 provides motivation to optimize the D50
Applicant alleges the presence of unexpected results in the claimed invention.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In this case, the evidence provided in support of the allegation of unexpected results is not commensurate in scope with the claimed invention.  In the data provided for Examples 1-3, the sphericity is 0.75 to 0.8, D10 is 50-58 nm, D50 is 88-100 nm, D90 is 130-150 nm, and the particle distribution width (D90-D10)/D50 is 0.82-1.00; while in the claimed invention, the broadest claims are silent regarding the sphericity, D10 ≥ 50 nm, D50 is 80-100 nm, D90 ≤ 150 nm, and the particle distribution width (D90-D10)/D50 is ≤ 1.0.  It is unclear if the entire claimed range would appreciate the benefits identified by applicant.  Moreover, the silicon particles in the examples were dispersed in an oxidizing solvent whereas claim 1 is silent regarding the presence of a silicon oxide layer formed by the oxidizing solvent.  It is unclear if silicon particles without a silicon oxide layer would appreciate the benefits.  For these reasons, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727